Citation Nr: 1753017	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  14-07 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for right knee disability.

2. Entitlement to service connection for right knee disability, to include as due to an undiagnosed illness.

3. Entitlement to service connection for left knee disability, to include as due to an undiagnosed illness.

4. Entitlement to an initial disability rating in excess of 50 percent disabling, as of November 16, 2009, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2003 to June 2007.  He had additional service in the Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the North Little Rock, Arkansas, Department of Veterans Affairs (VA) Regional Office (RO), and a November 2016 rating decision of the VA Appeals Management Center.

In June 2016, the Veteran testified at a Board videoconference hearing before the undersigned.  

In a November 2016 decision, the Board denied the Veteran's claim to reopen his previously denied claim for service connection for right knee disability, and denied service connection for left knee disability.  In addition, the Board granted an increased 50 percent disability rating for PTSD, and further found that entitlement to a rating in excess of 50 percent was not warranted.   The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a July 2017 Order, the Court vacated the Board's November 2016 decision and remanded for readjudication in compliance with the Joint Motion for Remand (JMR).  In pertinent part, the JMR found that the Board did not provide adequate reasons and bases for finding the Veteran's service treatment records (STRs) are complete.  The Court also found that the Board applied the wrong standard in determining that a VA examination was not warranted with regard to the service connection claim for right and left knee disability.  With regard to the new and material evidence issue, the Court found the Board erred in not considering lay evidence indicating that doctors told the Veteran during service that X-rays revealed degenerative changes.  With regard to the Veteran's service connection claim for left knee disability, the Court found the Board erred in not discussing a reasonably raised theory of entitlement pursuant to Gulf War presumption under 38 C.F.R. § 1117.  Lastly, the Court found that the Board erred in not providing adequate reasons and bases in finding the Veteran was not entitled to a rating in excess of 50 percent disabling for PTSD, and that the Board did not address evidence favorable to a higher evaluation.    

Lastly, the Board notes that the Veteran's March 2014 VA Form 9, Substantive Appeal, raised additional claims.  In addition to the claims currently on appeal, the Veteran asserted service connection for bilateral hearing loss and a left wrist condition, and an increased rating for his service-connected thoracolumbar spine disability.  A September 2015 deferred rating decision also noted those additional claims.  However, the record reflects that the RO has not adjudicated those issues.  Therefore, the Board does not currently have jurisdiction over those issues and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The issues of entitlement to service connection for right and left knee disability and an increased rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The claim for service connection for right knee disability was denied in an unappealed August 2007 rating decision.

2. Evidence submitted since the August 2007 rating decision includes information that was not previously considered by the VA and that establishes a fact necessary to substantiate the claim for service connection for right knee disability, and therefore creates a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The August 2007 rating decision that denied entitlement to service connection for right knee disability is final.  38 U.S.C § 7105(c) (West 2012); 38 C.F.R §§ 20.302(a), 20.1103 (2017).

2. New and material evidence has been received since the August 2007 rating decision and the requirements to reopen the claim of entitlement to service connection for right knee disability have been met.  38 U.S.C §§ 5108 (West 2012); 38 C.F.R § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5103, 5103A (West 2012); 38 C.F.R. § 3.159 (2017).  Given the disposition of the claim to reopen, further discussion of VA's compliance with those duties is unnecessary at this time.

New and Material Evidence

The Veteran's claim for service connection for right knee disability was originally denied in an August 2007 rating decision.  The denial was based on a finding that no right knee condition was shown by the evidence of record, including the STRs.  The Veteran did not perfect an appeal or submit new and material evidence within one year.  Therefore, the August 2007 decision is final as to the evidence then of record, and is not subject to review on the same factual basis.  38 U.S.C § 7105(b)(2)(c) (West 2012); 38 C.F.R §§ 3.104, 20.302(a), 20.1103 (2017). 

The Veteran submitted a new service connection claim for right knee disability in November 2009.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of an appellant.  38 U.S.C § 5108 (West 2012); 38 C.F.R § 3.156(a) (2017); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R § 3.156(a) (2017). 

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether that low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  

The evidence of record at the time of the August 2007 rating decision included STRs dating from April 2003 through April 2007, and a VA examination dated August 2007.

Evidence added to the claims file since the August 2007 rating decision includes an October 2009 private medical record noting a diagnosis for bilateral knee pain.  An October 2009 VA medical record noted reported bilateral knee pain since 2006.  A March 2010 reserve health readiness program record shows the Veteran reported joint pain in his knees.  

A September 2010 X-ray study revealed no osseous or joint abnormality.  Medial and lateral compartments were unremarkable and no fracture or destructive osseous process was evident.  

During a June 2016 Board hearing, the Veteran testified that he injured his knees during his deployment to Iraq and that he went and saw his troop doctor.  He further stated that his troop doctor prescribed him pain medication.  The Veteran further stated that he could not always seek medical treatment due to his operational status.  In addition, the Veteran stated that his STRs from his time in Iraq were lost, and when he got back to Fort Drum the records were not available for him or 800 other service members.  The Veteran also testified that he had X-ray studies taken during service and that an Army doctor told him he had degenerative changes in his knee.

In a September 2017 Brief, the Veteran's representative asserted that the diagnosed bilateral knee pain without an underlying pathology by a private or VA physician raised a new theory of entitlement to service connection; namely presumptive service connection pursuant to 38 C.F.R. § 1117.  

The Board notes that, for purposes of section 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117 (d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2) (2017). 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii) (2017).  In the case of claims based on an undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  

Further, lay persons are competent to report objective signs of illness.  In addition, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).

As noted above, the Veteran's initial service connection claim was denied based upon a finding of no current right knee condition.  Here, the Board finds that the following assertions constitutes new and material evidence under the definition set forth in 38 C.F.R. § 3.156(a): that the Veteran received a diagnosis for degenerative changes in his knee during service which was confirmed by an X-ray study; that his STRs relating to his right knee diagnosis are missing from the record; and the Veteran's assertion that his diagnosed bilateral knee pain is entitled to service connection pursuant to 38 U.S.C. § 1117.  See Voracek v. Nicholson, 421 F.3d 1299, 1305 (Fed.Cir.2005) (concluding that the terms "new" and "material" have the same meaning throughout the entire section).  

Given that this evidence addresses a fact necessary to substantiate the appellant's claim of entitlement to service connection for right knee disability, the Board finds that the low threshold for reopening the claim has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore the claim of entitlement to service connection for right knee disability is reopened.  


ORDER

New and material evidence having been received; the claim of entitlement to service connection for right knee disability is reopened.


REMAND

After examining the record, the Board finds that a remand is necessary and that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C. § 5103A, and to afford the Veteran VA examinations.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

1. Bilateral Knee

As noted above, the Veteran asserts that his STRs are incomplete.  Specifically, the Veteran asserts that records related to his deployment to Iraq are missing, and that missing records affected approximately 800 service members stationed at Fort Drum.  The Veteran's representative further asserted that he was unable to locate any records dating between October 2005 to August 2006, with the exception of the pre-deployment and post-deployment health assessments.  

The Veteran's DD214 shows he served in Iraq from October 2005 through August 2006.  A review of the claims file shows two STRs dating from November 2005 in which the Veteran was treated for complaints of left hand numbness reported as a result of hooking up a hose to a helicopter.  Therefore, the STRs do include records dating from the Veteran's period of deployment and the Board finds the assertion that such records are missing without merit.  

However, the Board notes that the Veteran is competent to report undergoing an X-ray study and to report receiving a diagnosis during his deployment to Iraq.  To the extent the Veteran is asserting the existence of such records, the Board finds that efforts should be made to obtain them.  

The Board also notes that the Veteran has been diagnosed with bilateral knee pain.  In addition, because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 U.S.C. § 1117 (2012) and 38 C.F.R. § 3.317 (2017).  Under those provisions, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2021.  38 C.F.R. § 3.317(a)(1).

As noted above, for purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), and any other illness the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii). 

To date, the AOJ has not considered his service connection claims pursuant to these provisions.  

VA is also obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Thus, the service connection claims must be remanded for development and adjudication for his Persian Gulf War illness theory.  38 U.S.C. § 5103A.

2. PTSD

The Veteran submitted a claim of entitlement to service connection for PTSD in November 2009.  VA granted the claim in a September 2010 rating decision, and assigned a 30 percent disability rating effective November 16, 2009.  Thereafter, in a November 2016 decision, the Board increased the initial disability rating to 50 percent disabling.  The Veteran currently asserts entitlement to at least a 70 percent disability rating.

The Veteran last underwent a VA examination in August 2010.  The examiner noted that the Veteran reported increased difficulty with irritability and impatience in the work place indicating a gradual upsurge of PTSD symptoms.  The examiner noted the following symptoms: painful intrusive memories of his combat experiences that occurred episodically throughout the week; reports from his spouse that he was frequently agitated in his sleep; distress when exposed to stimuli that reminded him of stressor events; avoidance of crowds; loss of interest in previously pleasurable activities; feeling emotionally distant; irritability; anxiety; hypervigilance; easy startle effect; and sleep disturbance.  The Veteran additionally reported working full time as a truck driver delivering gasoline.  The examiner noted the Veteran had been married twice.  The Veteran was diagnosed with PTSD and assigned a GAF score of 55.  

Following the August 2010 VA examination, a November 2010 VA mental health record shows the Veteran reported that he was currently going through an "ugly" divorce.  A December 2010 VA mental health record noted the Veteran was going through a divorce and had custody issues.  

A February 2011 VA medical record noted the Veteran was involved in a motor vehicle accident and that he had no memory of the incident.  The VA physician noted that the episode could be due to the Veteran's sleep medication or that the Veteran had an episode of sleep walking.  In February 2011, the Veteran requested a sleep study due to a possible sleep walking issue.  An April 2011 mental health note shows the Veteran expressed stressors with having to wait a month for resolution of his current legal problems due to an alleged sleep walking incident.  The Veteran also reported significant problems with anxiety, sleep and concentration issues.  A June 2011 VA medical record noted that the Veteran's spouse reported a separate episode of sleep walking.  A July 2011 VA medical record noted problems with work and/or unemployment, problems with marriage, financial difficulty and legal problems.

In an October 2015 statement, the Veteran fiancé stated that within the past two years, the PTSD symptoms had worsened since the Veteran read through his medical records.  Worsening symptoms included secluding himself to the bedroom, sometimes missing work, pitching "fits" such as being overwhelmed or being fed up, and anxiety.  She also reported sleep disturbances due to night terrors, and fighting and yelling in his sleep.  In addition, she reported symptoms such as hypervigilance, recurrent memories, and avoidance of crowds.

In a November 2015 statement, the Veteran's mother asserted he avoided family functions and appeared to have shrunk his world to only those closest to him.  Additionally, she asserted the Veteran now spent most of his time with his girlfriend and son during visitation weekends.

During a June 2016 Board hearing, the Veteran testified that he was arrested in 2010 which worsened his PTSD symptoms.  In addition, he testified that his PTD symptoms included bouts of anger in which he would break things.  He further testified that his PTSD symptoms impacted his employment due to losing a job, and affecting him socially due to losing a house and a marriage.  

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A (d) (1) (2012); 38 C.F.R. § 3.159(c) (4) (2017).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Evidence of a change in the condition or allegation of worsening of the condition renders an examination inadequate for rating purposes.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007); see also Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  

The Board finds that since the previous August 2010 VA examination, the record suggests the Veteran's PTSD symptoms may have worsened; thus a remand is warranted for a new VA examination.  38 U.S.C. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  

Accordingly, the case is REMANDED for the following action:
\
1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the file. 

2. Contact the NARA, the JSRRC, and /or any other appropriate agency to request the Veteran's STRs dating from October 2005 through August 2006, and any X-ray study conducted during the Veteran's period of active duty service (June 2003 through June 2007).  If multiple requests are required to obtain all the information sought, they should be made.  All requests and responses received from each contacted entity should be associated with the claims file.  If the requested STRs are unavailable, issue a formal finding of unavailability and notify the Veteran and allow him the opportunity to submit any medical records in his possession.   

3. After completed steps one and two above, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any diagnosed right and/or left knee disability.  The examiner should review the entire claims file, including this Remand.  All indicated studies should be completed.  

The examiner should answer the following:

(a) Does the Veteran have a diagnosed right or left knee disability, to include arthritis?

(b) If so, is it at least as likely as not (50 percent or greater probability) that any diagnosed right or left knee disability is etiologically related to the Veteran's active service?  

(c) With regard to either the right or left knee, if the answer to (a) is NO, then the examiner should determine whether there are any objective medical indications that the Veteran is suffering from an undiagnosed illness or medically unexplained chronic multisymptom illness manifested by chronic knee pain.

The examiner must provide a comprehensive rationale for any opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

4. Then, schedule the Veteran for a VA examination with a psychiatrist or a psychologist to determine the current severity of his PTSD.  The examiner should review the evidence associated with the record.  The examiner should identify the nature, frequency, and severities of all current manifestations of the Veteran's PTSD and specify the degree of occupational or social impairment.  The examiner should identify all psychological disorders diagnosed and state whether the symptoms of such disorders can be clearly separated from the symptoms of the service-connected PTSD.  

Examination findings must be reported to allow for evaluation under 38 C.F.R. § 4.130, and the examiner must specifically comment on any difficulty establishing and maintaining effective work and social relationships due to his PTSD.  

The examiner should also discuss the medication(s) the Veteran takes to treat his service-connected PTSD and state whether any of those medication(s) have side effects, to include sleep walking.  Thereafter, the examiner should opine whether it is at least as likely as not (50 percent or greater possibility) that the Veteran currently has a diagnosed sleep disorder that is causally related to his PTSD or medication(s) used to treat his PTSD; or aggravated by his PTSD or medication(s) used to treat his PTSD.

5. Then, readjudicate the claims remaining on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow an appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


